DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 of this application is patentably indistinct from claim 28 of Application No. 16/357,695. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
12 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 28 of copending Application No. 16/357,695 (U.S. P.G. Publication No. 2019/0285160 A1). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the airflow is “counterclockwise” but does not further describe a frame of reference with respect to which the air flows “counterclockwise.”  As such, the direction of the air flow is indefinite thereby rendering the claim as indefinite.
Claim 14 recites “the stationary sheave” in line 3.  It is unclear as to whether this refers to the stationary sheave of the drive clutch or the stationary sleeve of the driven clutch.  As such, the limitation renders the claim as indefinite.  For purposes of examination, this limitation will be interpreted as referring to the stationary sheave of the drive clutch.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chonan (U.S. P.G. Publication No. 2004/0224806 A1; “Chonan”).
Chonan discloses:
Regarding claim 1:
A continuously variable transmission ("CVT") for a vehicle, comprising:
a drive clutch (56); 
a driven clutch (57) operably coupled to the drive clutch (via belt 60; ¶ [0032]); and 
a housing (53) generally surrounding the drive and driven clutches (depicted in FIG. 4), the housing including an inner cover (53a) and an outer cover (53b) removably coupled to the inner cover (via bolts illustrated in FIG. 4), and a radial distance between a peripheral surface of the inner cover and a radially-outermost surface of the driven clutch increases in a direction of air flow (see distance C1 gradually increasing to the larger C2 in FIG. 5; ¶ [0055], “the scroll surface 89 may be formed on a side of the secondary pulley 57. In this case, the scroll surface is formed in the vicinity of the exhaust port 86a which is within the discharge region of the secondary pulley 57 so as to be gradually away from the top faces of the fan blades 88a and 88b” thereby indicating that the peripheral surface of the inner surface grows “gradually away” from the driven clutch i.e. the distance therebetween gradually increases). 
Regarding claim 2:
 The CVT of claim 1, wherein a first distance (C1) between a lower portion of the peripheral surface and the radially-outermost surface of the driven clutch is less than a second distance (C2) between an upper portion of the peripheral surface and the radially-outermost surface of the driven clutch (¶ [0055], “the scroll surface 89 may be formed on a side of the secondary pulley 57. In this case, the scroll surface is formed in the vicinity of the exhaust port 86a which is within the discharge region of the secondary pulley 57 so as to be gradually away from the top faces of the fan blades 88a and 88b” thereby indicating that the peripheral surface of the inner surface grows “gradually away” from the driven clutch i.e. the distance therebetween gradually increases, and thereby further indicating that the lower portion of 
Regarding claim 3:
The CVT of claim 1, wherein the direction of air flow is counterclockwise (FIG. 5 depicts the airflow moving in the CCW direction as indicated by the arrows that follow from the intake port 85a toward the exhaust port 86a).
Regarding claim 4:
The CVT of claim 1, wherein the radial distance is minimized along a lower portion of the inner cover (¶ [0055], “the scroll surface 89 may be formed on a side of the secondary pulley 57. In this case, the scroll surface is formed in the vicinity of the exhaust port 86a which is within the discharge region of the secondary pulley 57 so as to be gradually away from the top faces of the fan blades 88a and 88b” thereby indicating that the peripheral surface of the inner surface grows “gradually away” from the driven clutch i.e. the distance therebetween gradually increases, and thereby further indicating that the lower portion of the peripheral surface would have minimal distance and the upper portion, nearing toward the exhaust port, would have maximum distance so as to encourage air flow toward the exhaust port).
Regarding claim 5:
The CVT of claim 4, wherein the radial distance is maximized along an upper portion of the inner cover (¶ [0055], “the scroll surface 89 may be formed on a side of the secondary pulley 57. In this case, the scroll surface is formed in the vicinity of the exhaust port 86a which is within the discharge region of the secondary pulley 57 so as to be gradually away from the top faces of the fan blades 88a and 88b” thereby indicating that the peripheral surface of the inner surface grows “gradually away” from the driven clutch i.e. the distance therebetween gradually increases, and thereby further indicating that the lower portion of the peripheral surface would have minimal distance and the upper portion, nearing toward the exhaust port, would have maximum distance so as to encourage air flow toward the exhaust port).



The CVT of claim 1, wherein the housing includes at least two of a first volute generally adjacent the drive clutch and configured to direct air toward the driven clutch (volute defined between surface 89 and surface of drive clutch 56 at C1 in FIG. 5, airflow indicated by the arrows that follow from the intake port 85a toward the exhaust port 86a) , a second volute generally adjacent the driven clutch and configured to direct air toward the drive clutch, and a third volute generally adjacent the driven clutch and configured to direct air toward an outlet of the housing (volute defined between surface 89 and surface of drive clutch 56, airflow indicated by the arrows that follow from the intake port 85a toward the exhaust port 86).
Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stocks et al. (U.S. P.G. Publication No. 2017/0268655 A1; “Stocks”).
Stocks discloses:
Regarding claim 8:
 A continuously variable transmission ("CVT") for a vehicle, comprising:
 a drive clutch (74) including a moveable sheave (126) and a stationary sheave (122);
a driven clutch (78) operably coupled to the drive clutch (via belt 206) and including a moveable sheave and a stationary sheave (FIG. 2 illustrates clutch 78 having sheaves axially surrounding belt 82, one sheave is rotationally movable and the other is axially stationary); and 
a housing (70) generally surrounding the drive and driven clutches (depicted in FIG. 4 as an exploded view) and including a single air inlet (162) and a single air outlet (166), and 
the housing being configured to flow air from a position adjacent the stationary sheave of the driven clutch to a position adjacent the stationary sheave of the drive clutch (FIG. 9A depicts air circulation indicated by arrows that extend from the driven clutch to the drive clutch). 
Regarding claim 9:
The CVT of claim 8, wherein the housing includes an inner cover (86) having the single air outlet (at 166; FIG. 4) and an outer cover (90) having the single air inlet (at 162; FIG. 4) and removably coupled 
Regarding claim 10:
The CVT of claim 9, further comprising a diverter plate (at 94 in FIG. 5), and the second channel is defined by the diverter plate and the inner cover (clearance between the plate 94 and inner cover, e.g. see bottom of diverter plate 94 in FIG. 5).
Regarding claim 11:
The CVT of claim 9, wherein the housing includes a third channel (clearance between the bottom portion of the driven clutch and the bottom inner surface of the housing) configured to receive air adjacent the drive clutch and direct the air from adjacent the drive clutch towards the driven clutch (see bottom arrows in FIG. 9A that extend from the drive clutch to the driven clutch).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhl et al. (U.S. P.G. Publication No. 2016/0061314 A1; “Kuhl”).
Kuhl discloses:
Regarding claim 12:
 A continuously variable transmission ("CVT") for a vehicle, comprising:
 a drive clutch (202) including a moveable sheave (210) and a stationary sheave (208);
a driven clutch (204) operably coupled to the drive clutch (via belt 206) and including a moveable sheave (214) and a stationary sheave (212); and 

Regarding claim 13:
 The CVT of claim 12, wherein the channel is configured to direct towards the stationary sheave of the drive clutch at a position within the inner cover (see movement toward drive clutch i.e. stationary sheave of the drive clutch at 366 in FIG. 11; ¶ [0073]).
Regarding claim 14:
The CVT of claim 13, wherein the inner cover includes a diverter member (400) positioned adjacent the stationary sheave of the drive clutch and configured to direct air from the channel toward the stationary sheave (see movement toward drive clutch i.e. stationary sheave of the drive clutch at 366 in FIG. 11; ¶ [0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonan in view of Hicke et al. (U.S. P.G. Publication No. 2016/0176283 A1; “Hicke”).
Chonan teaches all the limitations of claim 1, supra, including the driven clutch includes a moveable sheave (57b) and a stationary sheave (57a), the stationary sheave defined by an outer sheave face extending radially outward (FIG. 4 depicts radial dimension at 57b with respect to shaft 54) and includes a first plurality of fins (88a) extending longitudinally outward therefrom (see axial dimension of fins 88a in FIG. 4).
However, Chonan does not expressly disclose the stationary sheave having a bell portion that includes the first plurality of fins extending, the outer sheave face including a second plurality of fins extending radially outward therefrom, and a number of fins defining the second plurality of fins, and at least a first portion of the second plurality of fins has a length less than that of a second portion of the second plurality of fins.
Hicke teaches a stationary sheave (220; FIG. 29; ¶ [0117] the stationary sheave having a bell portion (228) that includes the first plurality of fins (230), an outer sheave face (227) including a second plurality of fins (234) extending radially outward therefrom (with respect to sleeve 50 depicted in FIG. 29), and a number of fins defining the second plurality of fins (Fig. 29 illustrates at least three second ribs 234), and at least a first portion of the second plurality of fins has a length less than that of a second portion of the second plurality of fins (ribs 234 are shorter in that they do not extend all the way to the center 232 like do ribs 230, see in FIG. 29) to provide the strength and stability to the stationary sheave during operation (¶ [0117]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chonan such that the stationary sheave having a bell portion that includes the first plurality of fins extending, the outer sheave face including a second plurality of fins extending radially outward therefrom, and a number of fins defining the second plurality of fins, and at least a first portion of the second plurality of fins has a length less than that of a second portion of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656